Title: To James Madison from Isaac Briggs, 15 July 1808
From: Briggs, Isaac
To: Madison, James



My dear Friend,
Baltimore, 15 of the 7 mo. July 15 1808.

Matthew Witherspoon has requested my introduction to thee.  He is lately arrived from Liverpool.  My impressions, during the short acquaintance I have had with him, are in his favor; he appears to be a young man of intelligence and very decent manners.  On thy goodness I rely for my excuse for this liberty, as well as for another on which I am about to venture.
If there be no impropriety in it, I shall be greatly obliged by thy ordering for me, in the vessel about to sail for France and England, the books mentioned in the enclosed list.  I know not how otherwise to procure them, as I cannot find them in New York, Philadelphia, or Baltimore.  If it be improper I implore thy pardon for making the request.  In either case be so kind as to inform me.  Present my respects to thy wife; and accept the assurance of my unfeigned esteem.

Isaac Briggs.

